EXECUTION VERSION

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT dated as of August 31, 2012 (this “Second Amendment”) to the
Credit Agreement (as defined below) referred to below among Holdings (as defined
below), the Borrower (as defined below) and the Required Lenders.

RECITALS

WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of May
26, 2010 (as amended by the First Amendment to Amended and Restated Credit
Agreement dated as of October 14, 2011 among Holdings (as defined below), the
Borrower (as defined below), the Tranche C Term Lenders referred to therein, the
Administrative Agent, the Collateral Agent and the Tranche C Arrangers referred
to therein, and as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SSI Investments I Limited, an Irish
private limited company (“Holdings”), SkillSoft Corporation, a Delaware
corporation (the “Borrower”), the several banks, other financial institutions
and institutional investors from time to time parties thereto (the “Lenders”)
and Morgan Stanley Senior Funding, Inc., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”), the Lenders have agreed to make, and have made, certain
loans and other extensions of credit to the Borrower;

WHEREAS, pursuant to and in accordance with Section 9.08 of the Credit
Agreement, the Borrower has requested that the Lenders agree to certain
amendments to the Credit Agreement; and

WHEREAS, the Required Lenders are willing to agree to certain amendments to the
Credit Agreement on the terms and conditions set forth in this Second Amendment.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.

Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

SECTION 2.

Amendment of the Credit Agreement.   Section 1.01 of the Credit Agreement is
hereby amended as follows:

(i)

by adding the following new definitions, to appear in proper alphabetical order:

“Second Amendment” shall mean that certain Second Amendment dated as of August
31, 2012 by and among Holdings, the Borrower and the Required Lenders.





 

 

 NY\3676799.6

--------------------------------------------------------------------------------

 

 

“Second Amendment Effective Date” shall mean the date on which the conditions
set forth in Section 3 of the Second Amendment are satisfied.

“Specified Acquisition” means the acquisition by any Loan Party that is not a US
Subsidiary or an Excluded Foreign Subsidiary of, initially, not less than 80% of
the voting Equity Interests of the Specified Acquisition Target.

“Specified Acquisition Target” means a certain company organized under the laws
of a member state of the European Economic Area separately identified by the
Borrower to the Administrative Agent prior to the Second Amendment Effective
Date, which shall be in a similar or complementary and related line of business
(or reasonably related extensions thereof) as that of the Loan Parties as
conducted during the current and most recently concluded calendar year.

(ii)

by amending and restating the definition of “Permitted Acquisition” as set forth
below:

“Permitted Acquisition” shall mean (I) the Specified Acquisition; provided that
(a) at the time of the Specified Acquisition both immediately before and after
giving effect thereto, no Event of Default or Default shall have occurred and be
continuing; (b) Holdings and the Restricted Subsidiaries shall not incur or
assume any Indebtedness in connection with the Specified Acquisition, except as
permitted by Section 6.01; (c) immediately after the consummation of the
Specified Acquisition, after giving pro forma effect to the Specified
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith, the Leverage Ratio shall be less than or equal to the Leverage Ratio
immediately prior to the consummation of the Specified Acquisition; (d) the
Specified Acquisition shall be consummated on or prior to November 30, 2012; (e)
the aggregate consideration for the Specified Acquisition shall not exceed
$65,000,000, excluding any purchase price adjustments and (f) in the event that
Holdings and its Subsidiaries acquire all of the Equity Interests of the
Specified Acquisition Target, such Persons shall comply, and shall cause the
Specified Acquisition Target and its Subsidiaries to comply, with the applicable
provisions of Sections 5.09 and 5.10 and the Security Documents, unless the
Specified Acquisition Target or the applicable Subsidiary would otherwise be an
Excluded Subsidiary pursuant to clauses (a), (b) or (c) of the definition of
Excluded Subsidiary (it being understood and agreed that, notwithstanding the
terms of such applicable provisions of Sections 5.09 and 5.10, the applicable
Loan Parties shall have 60 days (or such longer period as the Administrative
Agent may agree in its sole discretion) after the acquisition of all of the
Equity Interests of the Specified Acquisition Target to comply with the
requirements of such applicable provisions); (II) at any time following the
Specified



            2

 

 

 NY\3676799.6

--------------------------------------------------------------------------------

 

 

Acquisition, the acquisition by the Specified Acquisition Target or any Loan
Party that is not a US Subsidiary or an Excluded Foreign Subsidiary of all or
any portion of the remaining Equity Interests of the Specified Acquisition
Target, provided that in the event that Holdings and its Subsidiaries acquire
all of the Equity Interests of the Specified Acquisition Target, such Persons
shall comply, and shall cause the Specified Acquisition Target and its
Subsidiaries to comply, with the applicable provisions of Sections 5.09 and 5.10
and the Security Documents, unless the Specified Acquisition Target or the
applicable Subsidiary would otherwise be an Excluded Subsidiary pursuant to
clauses (a), (b) or (c) of the definition of Excluded Subsidiary (it being
understood and agreed that, notwithstanding the terms of such applicable
provisions of Sections 5.09 and 5.10, the applicable Loan Parties shall have 60
days (or such longer period as the Administrative Agent may agree in its sole
discretion) after the acquisition of all of the Equity Interests of the
Specified Acquisition Target to comply with the requirements of such applicable
provisions) and (III) the acquisition by any Loan Party of all or substantially
all the assets of a Person or line of business of such Person, or all of the
Equity Interests of a Person (referred to herein as the “Acquired Entity”);
provided that (a) the Acquired Entity shall be in a similar or complementary and
related line of business (or reasonably related extensions thereof) as that of
the Loan Parties as conducted during the current and most recently concluded
calendar year; (b) at the time of such transaction both immediately before and
after giving effect thereto, no Event of Default or Default shall have occurred
and be continuing; (c) Holdings and the Restricted Subsidiaries shall not incur
or assume any Indebtedness in connection with such acquisition, except as
permitted by Section 6.01; and (d) the Loan Parties shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of Sections
5.09 and 5.10 and the Security Documents, unless such Acquired Entity would
otherwise be an Excluded Subsidiary pursuant to clauses (a), (b), (c) or (e) of
the definition of Excluded Subsidiary (it being understood and agreed that the
applicable Loan Parties shall comply with the provisions of Section 5.09(e) even
if such Acquired Entity is an Excluded Foreign Subsidiary).

(b)

Section 2.05 of the Credit Agreement is hereby amended by adding the following
new clause (f) to the end thereof:

“(f)  In the event that the Specified Acquisition Target is a non-wholly owned
Subsidiary of Holdings 45 days after the consummation of the Specified
Acquisition, the Borrower shall pay to the Administrative Agent, for the account
of each Lender that has executed and delivered a counterpart signature page of
the Second Amendment prior to 12:00 p.m., New York City time, on August 24,
2012, a fee of 0.10% of the aggregate principal amount of the outstanding Term
Loans and Revolving Credit Commitments (whether used or unused) of such Lender
as of the Second Amendment Effective Date.  Such fees shall be paid in



            3

 

 

 NY\3676799.6

--------------------------------------------------------------------------------

 

 

immediately available funds and shall be non-refundable and non-creditable under
any circumstances.”

(c)

Conditions to Effectiveness of Second Amendment.  The effectiveness of this
Second Amendment is subject to the satisfaction of the following conditions:

(d)

This Second Amendment shall have been duly executed by Holdings, the Borrower
and the Required Lenders and delivered to the Administrative Agent.  The
Acknowledgments, substantially in the form attached hereto as Annex I (the
“Acknowledgments”), shall have been duly executed by each Loan Party and
delivered to the Administrative Agent.

(e)

At the time of and immediately after the effectiveness of this Second Amendment,
no Default or Event of Default shall have occurred and be continuing.

(f)

The representations and warranties set forth in each Loan Document (including
those set forth in Section 4 of this Second Amendment) shall be true and correct
in all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; provided, however, that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects on such respective dates.

(g)

The Administrative Agent shall have received a certificate duly executed by a
Financial Officer of the Borrower certifying as to the satisfaction of the
conditions precedent set forth in clauses (b) and (c) of this Section 3.

(h)

The Administrative Agent shall have received from the Borrower payment in
immediately available funds of all accrued costs, fees and expenses (including
reasonable fees, expenses and other charges of counsel) and other compensation
required to be paid on the date hereof to the Administrative Agent and the
Collateral Agent.

(i)

Representations and Warranties. To induce the other parties hereto to enter into
this Second Amendment, Holdings and the Borrower hereby represent and warrant to
the Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
that, as of the date hereof:

(j)

Holdings, the Borrower and each of the other Loan Parties has the power and
authority, and the legal right, to execute, deliver and perform its obligations
under this Second Amendment, the Acknowledgments and each other agreement or
instrument contemplated hereby to which it is or will be a party.



            4

 

 

 NY\3676799.6

--------------------------------------------------------------------------------

 

 

(k)

This Second Amendment (x) has been duly authorized by all requisite corporate,
partnership, public limited liability company or limited liability company and,
if required, stockholder, shareholder, partner or member action on behalf of the
Loan Parties and (y) will not (I) violate (A) any provision of law, statute,
rule or regulation, or of the memorandum or articles of association, certificate
or articles of incorporation or other constitutive documents or by-laws of any
Loan Party, (B) any order of any Governmental Authority or arbitrator applicable
to any Loan Party or (C) any provision of any indenture, agreement or other
instrument to which any Loan Party is a party or by which any of them or any of
their property is or may be bound, except to the extent that such violation of
clauses (A), (B) or (C) could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (II) be in conflict with, result
in a breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except to the extent that such conflict, breach
or default could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, or (III) result in the creation or imposition
of any Lien upon or with respect to any property or assets now owned or
hereafter acquired by any Loan Party, other than Liens created under the
Security Documents and liens permitted by Section 6.02 of the Credit Agreement.

(l)

This Second Amendment has been duly executed and delivered by each of Holdings
and the Borrower and constitutes, and each Acknowledgment and other Loan
Document executed in connection herewith when executed and delivered by each
Loan Party party thereto will constitute, a legal, valid and binding obligation
of such Loan Party enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, court protection,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, good faith and fair dealing,
regardless of whether considered in a proceeding in equity or at law.

(m)

No action, consent or approval of, registration or filing with, Permit from,
notice to, or any other action by, any Governmental Authority is required in
connection with this Second Amendment and the Acknowledgments, except for (a)
the filing of UCC financing statements, filings with the United States Patent
and Trademark Office and the United States Copyright Office, and other
recordings and filings in connection with the Liens granted to the Collateral
Agent under the Security Documents, (b) recordation of the Mortgages, if any,
(c) such as have been made or obtained and are in full force and effect or which
will be made or obtained by the time required by law (including, to the extent
applicable, the Perfection Requirements) and (d) those actions, consents,
approvals, registrations, filings, Permits, notices or actions, the failure of
which to obtain or make could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.



            5

 

 

 NY\3676799.6

--------------------------------------------------------------------------------

 

 

(n)

No Default or Event of Default has occurred and is continuing.

(o)

The representations and warranties set forth in each Loan Document (including
those set forth in Section 4 of this Second Amendment) are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date; provided, however, that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” is true and
correct in all respects on such respective dates.

(p)

Effects on Loan Documents.  Except as specifically amended herein, all Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.

(q)

The execution, delivery and effectiveness of this Second Amendment shall not
operate as a waiver of any right, power or remedy of any Lender, the
Administrative Agent or the Collateral Agent under any of the Loan Documents,
nor constitute a waiver of any provision of the Loan Documents or in any way
limit, impair or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Loan Documents.

(r)

The Borrower and the other parties hereto acknowledge and agree that, on and
after the date hereof, this Second Amendment, the Acknowledgements and each of
the other Loan Documents to be executed and delivered by a Loan Party shall
constitute a Loan Document for all purposes of the Credit Agreement.

(s)

On and after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.

(t)

Nothing herein shall be deemed to entitle Holdings and the Borrower to a further
consent to, or a further waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.

(u)

Section headings used herein are for convenience of reference only, are not part
of this Second Amendment and are not to affect the construction of, or to be
taken into consideration in interpreting, this Second Amendment.



            6

 

 

 NY\3676799.6

--------------------------------------------------------------------------------

 

 

(v)

Expenses.  The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred in connection with this Second Amendment and any other
documents prepared in connection herewith, in each case to the extent required
by Section 9.05 of the Credit Agreement.  The Borrower hereby confirms that the
indemnification provisions set forth in Section 9.05 of the Credit Agreement
shall apply to this Second Amendment and such losses, claims, damages,
liabilities, costs and expenses (as more fully set forth therein as applicable)
which may arise herefrom or in connection herewith.

(w)

APPLICABLE LAW.  THIS SECOND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. 

(x)

Amendments; Execution in Counterparts; Severability.  This Second Amendment
shall not constitute an amendment of any other provision of the Credit Agreement
not referred to herein or therein.  Except as expressly amended hereby, the
provisions of the Credit Agreement are and shall remain in full force and
effect.

(y)

This Second Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by Holdings, the Borrower and the Required
Lenders. 

(z)

This Second Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Second Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Second Amendment.

In the event any one or more of the provisions contained in this Second
Amendment should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.